DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/22.
Applicant’s election without traverse of 1-14 in the reply filed on 12/2/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108068280 (English machine translation is provided herewith).
 	Regarding claim 1: 	 A tool system (CN108068280: fig 1) for producing a workpiece by injection-molding, comprising: 
 	a tool part which has a cavity configured to shape the workpiece from an injection- molding compound (CN108068280: a mold cavity is inherent with the injection mold of CN108068280); and
  	an adjusting device (CN108068280: fig 1), which has a drive (CN108068280:rotary electric machine 11; fig 1), a drive shaft (CN108068280: shaft 4; fig 1), and a plurality of adjusting elements (CN108068280: thimble structure that are in direct contact with the shaft; figs 1 and 3) which are operatively connected to the drive shaft and are adjustable via the drive shaft (CN108068280: fig 1 shows the operative connection of the drive and the thimbles), 
 	wherein driven by the drive, the adjusting elements, each with an actuating section (CN108068280: the portion of the thimbles 13 that are part of the upper surface of the mold and hence the mold cavity; figs 1 and 3) configured to act on at least one portion of the workpiece, are adjustable relative to the cavity.  
 	Regarding claim 2:  The tool system of claim 1, wherein the drive shaft is rotatable about an axis of rotation relative to the tool part (CN108068280: the shaft is driven by rotary electric machine 11).  
 	Regarding claim 3: The tool system of claim 2, wherein the adjusting elements are arranged in a row next to one another along the axis of rotation (CN108068280: figs 1 and 2).  
 	Regarding claim 4:  The tool system of claim 2, wherein the adjusting elements are spaced apart from one another along the axis of rotation (CN108068280: figs 1 and 2).  
 	Regarding claim 5: The tool system of claim 2, wherein the adjusting elements are operatively connected to the drive shaft in such a way that the adjusting elements are adjusted perpendicularly to the axis of rotation when the drive shaft is rotated about the axis of rotation (CN108068280: figs 1 and 2).  
 	Regarding claim 6:  The tool system of claim 1, wherein the drive shaft has a coupling device (CN108068280: grooved cams 5) configured to produce the operative connection to the adjusting elements (CN108068280: figs 1 and 2).  
 	Regarding claim 7: The tool system of claim 6, wherein the coupling device has a plurality of coupling sections configured to couple to the adjusting elements (CN108068280: there are a plurality of grooved cams 5; fig 1) .  
 	Regarding claim 8:  The tool system of claim 7, wherein each of the coupling sections is assigned to one of the adjusting elements (CN108068280: fig 1).  
 	Regarding claim 9. The tool system of claim 7, wherein the drive shaft comprises a camshaft, and wherein the coupling sections of the coupling device form cams configured to act on the adjusting elements (CN108068280: fig 1 shows the grooved cams connected to the cam shaft 4, which are connected to the thimble structures 13).  
 	Regarding claim 10: The tool system of claim 7, wherein by rotating the drive shaft, the coupling sections are moved and the adjusting elements assigned to the coupling sections are adjusted thereby (CN108068280: fig 1).  
 	Regarding claim 11: The tool system of claim 7, wherein at least individual coupling sections differ from one another such that when the drive shaft rotates, the adjusting elements assigned to the individual coupling sections move asynchronously (CN108068280: fig 1 shows differently sized grooved cams, which would cause asynchronous movement of the cams by the rotating cam).  
 	Regarding claim 12: The tool system of claim 1, wherein the adjusting elements are spring-preloaded with respect to a wall section of the tool part (CN108068280: fig 3).  
 	Regarding claim 13: The tool system of claim 1, wherein the adjusting elements are configured to hold the at least one portion of the workpiece in position in the cavity for insert molding with the injection-molding compound (CN108068280: the thimbles 13 are configured to contact the workpiece/molded article and eject it from the mold cavity).  
 	Regarding claim 14:  The tool system of claim 1, wherein the adjusting elements are configured to eject the at least one workpiece from the cavity after shaping from the injection-molding compound (CN108068280: fig 1 shows the injection mold ejection device).
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molds having adjusting elements: 20100244318,4470786,7070724,7811497,10688700, and 5639403.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744